Citation Nr: 0018042	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  99-03 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a cervical spine 
disorder.

4.  Entitlement to service connection for a low back 
disorder.

5.  Entitlement to service connection for a left shoulder 
disorder.

6.  Entitlement to service connection for a right shoulder 
disorder.

7.  Entitlement to service connection for residuals of injury 
to the right forearm.

8.  Entitlement to service connection for a chronic organic 
disability manifested by indigestion.

9.  Entitlement to a compensable evaluation for service-
connected acne vulgaris/folliculitis.

10.  Entitlement to a compensable evaluation for a service-
connected fungus infection of the right foot.

11.  Entitlement to a 10 percent evaluation based on multiple 
noncompensable evaluations.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from April 1995 to January 
1998.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO).



FINDING OF FACT

There is competent evidence of in-service injury to the right 
forearm/elbow, the veteran complained of residual pain at 
discharge, he filed an application for benefits shortly after 
separation from service, and the impression at the time of VA 
examination was old injury of the right forearm.


CONCLUSION OF LAW

The claim of entitlement to service connection for residuals 
of injury to the right elbow/forearm is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  Service connection may also be 
granted for a disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Generally, in order for a claim of entitlement to service 
connection to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Epps, 126 F.3d at 1468; Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).  Where the determinative issue 
involves medical causation or etiology, or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  Epps, 126 
F.3d at 1468.  Further, in determining whether a claim is 
well grounded, the supporting evidence is presumed to be true 
and is not subject to weighing.  King v. Brown, 5 Vet. App. 
19, 21 (1993).  

The standard for establishing a well-grounded claim has been 
described as very low.  Hensley v. West, No. 99-7029 (Fed. 
Cir. May 12, 2000).  

In this case, service medical records reflect that in 
September 1996 the veteran reported an injury wherein a 
mooring line surged and whipped up hitting him in the right 
arm.  He complained of decreased motion.  There was a 
superficial abrasion on the anterior aspect distal to the 
right elbow and a contusion under the abrasion, without 
obvious deformity.  There was point tenderness to palpation 
and mild edema.  The veteran was noted to have a full, free 
range of motion of the elbow and hand, and sensory and 
strength testing was intact.  The impression was status post 
contusion to the right forearm and status post trauma, 
strained right elbow.  Several days later examination showed 
ecchymosis anteriorly from the right elbow to the wrist and 
mild tenderness on palpation.  The impression was resolving 
contusion to the right forearm, status post trauma.  In March 
1997, the veteran complained of recurrent right elbow pain 
with use.  He also reported some decreased strength due to 
discomfort.  Examination was negative for swelling, 
ecchymosis, deformity, sensory or grip impairment or motion 
limitation.  There was noted to be no discomfort with 
internal/external rotation.  X-rays were normal.  The 
assessment was normal examination, probable overuse syndrome.  
In his November 1997 report of medical history the veteran 
complained that his elbow hurt when he threw balls.  

The veteran applied for VA compensation benefits for the 
disabilities in question in March 1998, shortly after service 
discharge.  

In May 1998, a general medical examination was conducted.  
The veteran reported his history of injury to the right 
elbow/forearm area.  He demonstrated right elbow flexion to 
145 degrees and extension to zero degrees without pain.  X-
rays of the elbow were normal.  The pertinent diagnosis was 
old injury to the right elbow.

The Board recognizes that the veteran in this case filed his 
service connection claim within months after his discharge 
from service.  In Hampton v. Gober, 10 Vet. App. 481, 482 
(1997), the Court found that that veteran had presented a 
well-grounded claim where there was in-service evidence of 
treatment for a knee disorder, a diagnosis of a knee 
condition on the separation examination, and where that 
veteran filed a claim shortly after service, even though VA 
medical examination performed one month after discharge was 
silent as to a knee condition.  

In this case there is in-service evidence of treatment for a 
right elbow/forearm injury, with diagnoses of a contusion, an 
abrasion, elbow strain and overuse syndrome.  There is also 
continued note of problems at discharge, and, the veteran 
filed shortly after separation.  The May 1998 VA examiner, 
although noting no positive clinical findings, did not 
clearly opine that no current disabling residuals were 
identified.  Accordingly, the Board finds this claim well 
grounded. 


ORDER

The claim of entitlement to service connection for residuals 
of injury to the right forearm is well grounded, to that 
extent only the claim is granted.


REMAND

Herein above, the Board has determined the veteran's claim of 
entitlement to service connection for a right elbow/forearm 
disability to be well grounded.  Thus, VA has the duty to 
assist him by obtaining relevant records which could possibly 
substantiate the claim and conducting appropriate medical 
inquiry.  See Peters v. Brown, 6 Vet. App. 540, 542 (1994); 
see 38 U.S.C.A. § 5107(a).  In this case, the May 1998 VA 
examiner diagnosed "old injury to the right elbow."  
However, 
x-rays and physical examination findings were reported as 
negative.  Thus, remand for clarification as to whether the 
veteran currently has any disabling residuals of in-service 
injury to the right forearm/elbow is warranted.

The Board next notes that the law provides that where service 
members who served in the Southwest Asia theater of 
operations during the Persian Gulf War exhibit objective 
indications of chronic disability manifested by one or more 
specific signs or symptoms, such disability may be service 
connected provided that it became manifest during active 
service in the Southwest Asia theater of operations or to a 
degree of 10 percent or more not later than December 31, 
2001; and provided that the disability cannot be attributed 
to any known clinical diagnosis.  38 U.S.C.A. §§ 501(a), 1117 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.317(a)(1) (1999).

In Bernard v. Brown, the Court held that when the Board 
addresses in its decision a question that had not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument on that question and an opportunity to submit 
such evidence and argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  Bernard, 4 Vet. App. 384, 392-94 (1993).  
The veteran in this case is in receipt of the Southwest Asia 
Service Medal and has applied for compensation benefits based 
on multiple complaints relevant to his gastro-intestinal 
system, hearing and his joints.

The RO has not considered the potential applicability of 
38 U.S.C.A. § 1117; or 38 C.F.R. § 3.317, and the veteran has 
not been afforded opportunity to clarify whether he has any 
argument pertinent thereto.  It could be prejudicial for the 
Board to discuss the potential applicability or 
inapplicability of these laws and regulations in the first 
instance.  The Board further notes that the veteran's 
representative has objected to the Board denying the 
veteran's claims on a basis not considered by the RO.  
Therefore, to avoid potential prejudice to the veteran 
therefore, the matter of entitlement to service connection 
for bilateral hearing loss, tinnitus, a cervical spine 
disorder, a low back disorder, a left shoulder disorder, a 
right shoulder disorder, and a chronic organic disability 
manifested by indigestion are remanded for further 
consideration by the RO.

Finally, since the veteran's ratings claims are well 
grounded, Proscelle v. Derwinski, 2 Vet. App. 629 (1992); see 
also Fenderson v. West, 12 Vet. App. 119 (1999); Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995), VA has the duty to assist 
him by obtaining relevant records which could possibly 
substantiate the claim and conducting appropriate medical 
inquiry.  See Peters v. Brown, 6 Vet. App. 540, 542 (1994); 
see 38 U.S.C.A. § 5107(a).  The Court has held that the duty 
to assist the veteran in obtaining and developing facts and 
evidence to support his claim includes obtaining pertinent 
outstanding medical records as well as adequate and 
contemporary VA examinations, by a specialist when needed.  
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

The veteran claims that his service-connected skin conditions 
are worse at certain periods, to include during warm weather.  
Through his representative he has argued that the May 1998 
examination findings are not an accurate reflection of his 
disabilities.  The Court, in Ardison v. Brown, 6. Vet. App. 
405, 407-408 (1994), held that examination of a disorder 
characterized by remission and recurrence must address the 
frequency and duration of outbreaks and their appearance and 
virulence during the outbreaks.  The current examination 
report, describes the veteran's symptoms as mild and 
characterizes the skin manifestations as at "a quiescent 
stage."  Moreover, such examination was conducted several 
years ago, without subsequent medical evidence pertinent to 
the current severity of the veteran's skin problems.  

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill the statutory duty to assist under 
38 U.S.C.A. § 5107(b) (West 1991).  Ascherl v. Brown, 
4 Vet. App. 371, 377 (1993).  Consistent with the above, the 
RO should arrange for examination of the veteran's skin 
disorders during a flare-up and also ensure that all 
pertinent medical evidence is associated with the claims 
file.

Insofar as the development requested in this remand may 
affect the ratings assigned to the veteran's acne 
vulgaris/folliculitis and/or fungus infection of the right 
foot, the matter of entitlement to a 10 percent evaluation 
based on multiple noncompensable evaluations is deferred.

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO should contact the veteran and 
request him to identify the names and 
addresses of any medical care providers, 
private or VA, who treated him for skin 
problems since service.  After securing 
any necessary release, the RO should 
obtain these records for association with 
the claims file.  The veteran also has 
the right to submit additional evidence 
and argument on any of the matters the 
Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

2.  The RO should schedule the veteran 
for VA examination coincident with a 
flare-up in his skin disorders.  A copy 
of the claims file should be provided to 
the examiner for review before the 
examination.  The examiner is requested 
to address the frequency and intensity of 
such episodes reported by the veteran, as 
well as evident physical manifestations, 
with consideration of the criteria in 
38 C.F.R. § 4.118 (1999).  The claims 
file and a separate copy of this remand 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  

3.  The RO should schedule the veteran 
for VA examination of his right 
elbow/forearm.  A copy of the claims file 
should be provided to the examiner before 
the examination.  The examiner is 
specifically requested to state whether 
the veteran manifests any disabling 
residuals from an in-service injury to 
the right forearm/elbow area.  If such 
injury, characterized by a contusion and 
an abrasion, resolved without sequelae, 
the examiner should so state.

4.  The veteran should be advised that 
failure to report for the scheduled 
examinations may have adverse 
consequences in the adjudication of his 
claim.  38 C.F.R. § 3.655 (1999).

5.  After the development requested above 
has been completed to the extent 
possible, the RO should review the record 
to ensure that such is adequate for 
appellate review.  The RO is advised that 
where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).

6.  After any indicated corrective action 
has been completed, the RO should again 
review the record and re-adjudicate the 
matters on appeal, with consideration of 
38 U.S.C.A. §§ 1117, 1154(b) (West 1991); 
and 38 C.F.R. § 3.317 as well as other 
potentially applicable laws and 
regulations raised by the record.  If any 
benefit sought on appeal remain denied 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 



